DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 20-24, 28-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardhan et al. (US 2015/0027457).
Claim 1. Janardhan et al. discloses an electronic smoking article 100 including a heater and wick arrangement 170 (atomizer) which draws or wicks liquid material 144 from the reservoir 142 and heats the liquid material 144 to form an aerosol in a central air channel 180 (air passage). Air channel 180 is connected to a condensation chamber 150 and mouth-end insert 160 (mouthpiece). Air enters the electronic smoking article 100 through one or more inlets 190 connected to air passage 220 (channel). Gasket 210 (seal) is fitted into an upstream portion of inner tube 200 while at the same time, an outer perimeter 222 of the gasket 210 provides a liquid-tight seal with an interior surface 108 of the outer housing 104. The gasket 210 includes a central longitudinal air passage 220 (channel) which opens into an interior 212 of the inner tube 200 that 
Claim 2. Janardhan et al. discloses that the gasket 210 includes a central longitudinal air passage 220 (channel) which opens into an interior 212 of the inner tube 200 that defines a central channel 180 (air passage) ([0033]; Figure 1).
Claim 4. Janardhan et al. discloses that the gasket 210 (resilient seal) includes a central longitudinal air passage 220 (channel) and a gasket insert 240 which is a rigid metal tubular insert ([0034]; Figures 1 and 10).
Claim 5. Janardhan et al. discloses that the gasket insert 240 is a rigid metal tubular insert and comprises an opening that connects air passage 220 (channel) to the air channel 180 (air passage) ([0034]; Figures 1 and 10).
Claim 20. Janardhan et al. discloses that the gasket insert 240 can be a metal tubular insert, which is configured to provide a precisely defined orifice or outlet 224 so to consistently provide a desired resistance-to-draw ([0034]).
Claims 21 and 22. Janardhan et al. discloses that the gasket insert 240 can be a metal tubular insert, which is configured to provide a precisely defined orifice or outlet 224 so to consistently provide a desired resistance-to-draw. Rigid insert 240 not only provides a way to exactly control RTD, but also facilitates effecting a change in the desired RTD, which would require only a change in the inner diameter of the insert 240 ([0034]).
Claim 23. Janardhan et al. discloses that air enters the electronic smoking article 100 through one or more inlets 190 in the outer housing 104. The upstream end 221 of the longitudinal air passage 220 (channel) is in fluid communication with the one or 
Claim 24. Janardhan et al. discloses the longitudinal air passage 220 can be configured to provide a desired resistance-to-draw (RTD) to the smoking article 100, when a total air flow area of the one or more inlets 190 of the outer cylindrical housing 102 is greater than a cross-sectional area of the longitudinal air passage 220 of the gasket 210. In accordance with an exemplary embodiment, by modifying or changing the size or diameter of the longitudinal air passage 220 of the gasket 210 and corresponding cross-sectional area (or diameter) of the gasket outlet 224, the RTD of the electronic smoking article can be controlled from inside the electronic smoking article 100 rather than based on the inlets 190 on the outer housing 102 ([0045]; Figures 1 and 2).
Claim 28. Janardhan et al. discloses the central air channel 180 (air passage) through the heater and wick arrangement 170 (atomizer) and to the mouth-end insert 160 (mouthpiece) is located along a central longitudinal axis of the electronic smoking article 100 (Figure 1). 
Claim 29. Janardhan et al. discloses that air passage 220 (channel) joins the central air channel 180 (air passage) upstream of the heater and wick arrangement 170 (atomizer) (Figure 1).
Claim 30. Janardhan et al. discloses that air passage 220 (channel) is in fluid communication with one or more air inlets 190 in the outer housing 104 (Figure 1).
Claim 32. Janardhan et al. discloses a fluid reservoir (or liquid supply region) 142 including a liquid material 144 and a heater and wick arrangement 170 in fluid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 2015/0027457) in view of Saygili (US 2018/0228216).
Claim 19. Janardhan et al. discloses the device of claim 1, where the gasket 210 may be constructed of a resilient material ([0034]) but does not explicitly disclose that the gasket 210 (resilient seal) is made from silicone.
Saygili discloses a cartridge assembly for an aerosol-generating system comprising resilient seals which may be formed from elastomeric materials such as, for example, rubbers and silicones (Abstract; [0069]).
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 2015/0027457) in view of Lipowicz (US 2016/0109115).
Claim 26. Janardhan et al. discloses the device of claim 1, but does not explicitly disclose that the air passage 220 (channel) has a sufficiently large cross-sectional area to allow air to travel through the air passage 220 (channel) during inhalation by a user without creating audible noise.
Lipowicz discloses an electronic vaping device comprising central air passage 20, one or more air inlets 44, and a vapor outlet 24. Altering the size and number of air inlets 44 may aid in establishing a desired resistance to draw of the electronic vaping device 60, and reduce generation of a whistling noise during a draw on the electronic vaping device 60 (Abstract; [0051]).
Since Lipowicz teaches that altering the size of air passageways in the electronic vaping device can reduce an unwanted whistling noise when the device is in use, it would have been obvious to one of ordinary skill in the art before the effective filing date that the size of the air passage 220 (channel) of Janardhan et al. may be altered to reduce or eliminate an unwanted whistling noise in use. 	

Allowable Subject Matter
Claims 6-18, 25, 27, 31, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6-11, Janardhan et al. does not disclose that the surface of gasket insert 240 (rigid material) is part of an exterior of the cartomizer. 
Regarding claims 12-17, Janardhan et al. further discloses that the gasket 210 and gasket insert 240 are cylindrical. Janardhan et al. does not disclose that the surface of the gasket insert 240 (rigid material) is substantially planar and the gasket 210 (resilient material) comprises a planar surface which is compressed against the substantially planar surface of the gasket insert 240 (rigid material).
Regarding claim 18, Janardhan et al. discloses that gasket 210 comprises a single air passage 220 (channel), not a plurality of subchannels.
Regarding claims 25 and 27, Janardhan et al. discloses that gasket 210 is configured to provide a seal with an interior surface of the outer cylindrical housing and has a central, longitudinal air passage (channel), but does not disclose that the air passage (channel) has a sufficiently small cross-sectional area as to restrict any liquid which has leaked into the air passage from flowing down the channel. Janardhan et al. also does not disclose any particular cross-sectional area for the air passage (channel).
Regarding claim 31, Janardhan et al. discloses that gasket 210 provides a liquid-tight seal with an interior surface 108 of the outer housing 104 ([0033]) and is in 
Regarding claim 33, Janardhan et al. does not disclose that air passage 220 (channel) comprises a groove formed in the surface of gasket 210 (made of resilient material).

Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.
Applicant argues that Janardhan fails to disclose that the size of the channel is defined at least in part by the resilient material to control resistance to draw, but rather that the rigid tubular insert controls resistance to draw. Examiner disagrees, as gasket 210 (resilient seal) includes a central longitudinal air passage 220 (channel) which is defined in part by gasket 210 (resilient seal) itself and in part by rigid tubular gasket insert 240 (Figure 10). The resistance to draw for the device is controlled by the size of the central longitudinal air passage 220 (channel) along with the reduced diameter opening of the rigid tubular gasket insert 240.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE A WILL/Examiner, Art Unit 1747     

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747